Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roy Gross on 4/14/2021.

The application has been amended as follows: 
In the claims 

(Currently Amended) A method comprising, in a software application:
automatically intercepting an advertising code received by the software application from a server, wherein the advertising code is configured to display an advertisement within the software application;
automatically adding, to the intercepted advertising code, program code that is configured to: 
scan the advertising code for malicious content, and
perform at least one of the following actions:
allow or prevent the display of the advertisement within the software application based on the scanning, and 
report the malicious content, over a computer network, to a remote database which stores a blacklist of malicious content; and
automatically delivering the intercepted advertising code, jointly with the added program code, to the software application, such that, when the joint codes are executed in the software application, the following actions are automatically performed: 
the scanning of the advertising code for malicious content, and
at least one of actions (i) and (ii),
wherein the software application is an iOS application or an Android application. 
.

6. (Currently Amended) The method according to claim 1, wherein  when the software application is an Android application  the method further comprises:
determining whether the software application:
uses an interface between objects to enable communication between an AdController-type class and an AdView-type class, or
uses a class to enable communication between an AdController-type class and an AdView-type class.

8.	(Currently Amended) The method according to claim 1, wherein, when the software application is an iOS application, 

8, wherein the method swizzling comprises overriding an implementation of an existing selector of the software application, wherein the existing selector is used by the software application to handle the receipt of the advertising code and the display of the advertisement.


16.	(Currently Amended) A software application embodied as program code on a non-transitory computer-readable storage medium, the program code executable by at least one hardware processor to:
automatically intercept an advertising code received by the software application from a server, wherein the advertising code is configured to display an advertisement within the software application;
automatically add, to the intercepted advertising code, program code that is configured to: 
scan the advertising code for malicious content, and
perform at least one of the following actions:
allow or prevent the display of the advertisement within the software application based on the scanning, and 
report the malicious content, over a computer network, to a remote database which stores a blacklist of malicious content; and
automatically deliver the intercepted advertising code, jointly with the added program code, to the software application, such that, when the joint codes are executed in the software application, the following actions are automatically performed: 
the scanning of the advertising code for malicious content, and
at least one of actions (i) and (ii),
wherein the software application is an iOS application or an Android application. 

21.  (Currently Amended) The software application according to claim 16, wherein  when the software application is an Android application 
determine whether the software application:
uses an interface between objects to enable communication between an AdController-type class and an AdView-type class, or
uses a class to enable communication between an AdController-type class and an AdView-type class.

23. (Currently Amended) The method according to claim 1, wherein, when the software application is an iOS application, 

24. (Currently Amended) The software application according to claim  23 wherein the method swizzling comprises overriding an implementation of an existing selector of the software application, wherein the existing selector is used by the software application to handle the receipt of the advertising code and the display of the advertisement.

31. (Currently Amended) A system comprising:
at least one hardware processor; and
a non-transitory computer-readable storage medium having program code embodied therewith, the program code executable by said at least one hardware processor to:
automatically intercept an advertising code received by the software application from a server, wherein the advertising code is configured to display an advertisement within the software application;
automatically add, to the intercepted advertising code, program code that is configured to: 
scan the advertising code for malicious content, and
perform at least one of the following actions:
allow or prevent the display of the advertisement within the software application based on the scanning, and 
report the malicious content, over a computer network, to a remote database which stores a blacklist of malicious content; and
automatically deliver the intercepted advertising code, jointly with the added program code, to the software application, such that, when the joint codes are executed in the software application, the following actions are automatically performed: 
the scanning of the advertising code for malicious content, and
at least one of actions (i) and (ii),
wherein the software application is an iOS application or an Android application. 

Terminal Disclaimer
The terminal disclaimer filed disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10467408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
s 1-7, 9-22, 24-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The Applicant recent amendment incorporating “ wherein the software application is an iOS application, and wherein actions (a) through (c) are performed by method swizzling” is not found in prior art or found obvious. 
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov